Exhibit 10.10

 

EXECUTION COPY

 

 

 

 

OMNIBUS AGREEMENT

 

among

 

CONTINENTAL RESOURCES, INC.

 

HILAND PARTNERS, LLC

 

HAROLD HAMM

 

HILAND PARTNERS GP, LLC

 

CONTINENTAL GAS HOLDINGS, INC.

 

and

 

HILAND PARTNERS, LP

 

 

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), and is by and among Continental Resources,
Inc., an Oklahoma corporation (“Continental Resources”), Hiland Partners, LLC,
an Oklahoma limited liability company (“Hiland”), Harold Hamm, an individual
residing in Enid, Oklahoma (“Mr. Hamm”), Hiland Partners GP, LLC, a Delaware
limited liability company (the “General Partner”), Continental Gas Holdings,
Inc., a Delaware corporation (“Continental Holdings”) and Hiland Partners, LP, a
Delaware limited partnership (the “Partnership”).  The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S:

 

1.                                       The Parties desire by their execution
of this Agreement to evidence their agreement, as more fully set forth in
Article II, with respect to those business opportunities that the Hamm Entities
(as defined herein) will not engage in during the term of this Agreement.

 

2.                                       The Parties desire by their execution
of this Agreement to evidence their agreement, as more fully set forth in
Article III, with respect to certain indemnification obligations of the Parties
to each other.

 

3.                                       The Parties desire by their execution
of this Agreement to evidence their agreement, as more fully set forth in
Article IV, with respect to the amount to be paid by the Partnership for certain
general and administrative services to be performed by Continental Resources for
and on behalf of the Partnership Group (as defined herein).

 

4.                                       The Parties desire by their execution
of this Agreement to evidence their agreement, as more fully set forth in
Article V, with respect to the Partnership Group’s option to purchase the Bakken
Gathering System (as defined herein).

 

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions.

 

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

 

“Affiliate” is defined in the Partnership Agreement.

 

“Assets” means all assets conveyed, contributed, or otherwise transferred to the
Partnership Group pursuant to the Contribution Agreement prior to or on the
Closing

 

--------------------------------------------------------------------------------


 

Date and any assets acquired by the Partnership Group pursuant to the exercise
of the purchase option granted under Article V.

 

“Bakken Gathering System” means the natural gas gathering system owned by
Hiland, located in Richmond County, Montana and described further on Schedule I.

 

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“Construction Cost” means all costs associated with developing, designing,
building and financing Subject Assets, including, without limitation, any costs
to acquire related real property or necessary rights of way and any internal
costs incurred to compensate employees for time spent on developing, designing,
building and financing Subject Assets.

 

“Continental Gas” means Continental Gas, Inc., an Oklahoma corporation.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among Continental Gas,
Hiland, the Hamm Parties, the Harold Hamm HJ Trust, the Harold Hamm DST Trust,
the General Partner, the Partnership and certain other parties, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder.

 

 “control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract, or otherwise.

 

“General Partner” is defined in the introduction to this Agreement.

 

“Hamm Control Person means (i) any of the Harold Hamm HJ Trust, the Harold Hamm
DST Trust, Harold Hamm, any of his children, his spouse or any of his children’s
spouses (but excluding former spouses and spouses of any of his deceased
children) and (ii) any Person controlled, directly or indirectly, by any Person
specified in the preceding clause (i), other than a Partnership Entity.

 

“Hamm Entities” means each Hamm Party and any Person controlled, directly or
indirectly, by any Hamm Party or combination of Hamm Parties other than the
Partnership Entities; and “Hamm Entity” means any of the Hamm Entities.

 

“Hamm Parties” means Harold Hamm and each of Continental Resources and Hiland
for so long as such entity is controlled, directly or indirectly, by a Hamm
Control Person or any combination of Hamm Control Persons.

 

2

--------------------------------------------------------------------------------


 

“Indemnified Party” means each Partnership Group Member in its capacity as a
party entitled to indemnification in accordance with Article III.

 

“Indemnifying Party” means each of Continental Resources, Hiland and Continental
Holdings, as the case may be, in their capacity as the parties from whom
indemnification may be required in accordance with Article III.

 

 “Limited Partner” is defined in the Partnership Agreement.

 

“Offer” is defined in Section 2.3(b).

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Hiland Partners, LP, dated as of the Closing Date, as
such agreement is in effect on the Closing Date, to which reference is hereby
made for all purposes of this Agreement.  No amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to by each of the Parties to
this Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group.

 

“Partnership Entity” means any of the Partnership Entities.

 

“Partnership Group”  means the Partnership and its subsidiaries.

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

 

“Restricted Businesses” is defined in Section 2.1.

 

“Subject Assets” is defined in Section 2.2(f).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person,

 

3

--------------------------------------------------------------------------------


 

or a combination thereof, or (c) any other Person (other than a corporation or a
partnership) in which such Person, one or more Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of determination, has
(i) at least a majority ownership interest or (ii) the power to elect or direct
the election of a majority of the directors or other governing body of such
Person.

 

 “Transfer” including the correlative terms “Transferring” or “Transferred”
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of the Assets.

 

“Units” is defined in the Partnership Agreement.

 

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

 

ARTICLE II
Business Opportunities

 

2.1                               Restricted Businesses.  Subject to
Section 2.6, and except as permitted by Section 2.2, each Hamm Party shall be
prohibited from engaging in, and the Hamm Parties shall cause each Hamm Entity
not to engage in, whether by acquisition, construction, investment in debt or
equity interests of any Person or otherwise, any of the following businesses
(the “Restricted Businesses”):  the gathering, treating, processing and
transportation of natural gas in North America, the transportation and
fractionation of natural gas liquids (“NGLs”) in North America, and
constructing, buying or selling any assets related to the foregoing businesses.

 

2.2                               Permitted Exceptions.  Notwithstanding any
provision of Section 2.1 to the contrary, the Hamm Entities may engage in the
following activities under the following circumstances:

 

(a)                                  the ownership and/or operation of the
Bakken Gathering System (including replacements of and modifications or
additions to the Bakken Gathering System);

 

(b)                                 any business that is primarily related to
the exploration for and production of oil or natural gas and the sale and
marketing of oil and natural gas derived from such exploration and production
activities;

 

(c)                                  any Restricted Business that was engaged in
by a Hamm Entity on the date of this Agreement; provided, however, that any
future acquisitions or opportunities related to such Restricted Business shall
be subject to the procedures set forth in Section 2.3;

 

(d)                                 the purchase and ownership of not more than
five percent of any class of securities of any entity engaged in the Restricted
Business (but without otherwise participating in the activities of such entity);

 

4

--------------------------------------------------------------------------------


 

(e)                                  any Restricted Business conducted by a Hamm
Entity with the approval of the Conflicts Committee;

 

(f)                                    the ownership and/or operation of any
asset or group of related assets used in the activities described in Section 2.1
that are acquired or constructed by a Hamm Entity after the Closing Date (the
“Subject Assets”) if, in the case of an acquisition, the fair market value of
the Subject Assets (as determined in good faith by the board of directors or
other comparable governing body of such Hamm Entity), or, in the case of
construction, the estimated Construction Cost of the Subject Assets (as
determined in good faith by the board of directors or other comparable governing
body of such Hamm Entity), is less than $5 million at the time of such
acquisition or completion of construction, as the case may be;

 

(g)                                 the ownership and/or operation of any
Subject Assets acquired by a Hamm Entity after the Closing Date with a fair
market value (as determined in good faith by the board of directors or other
comparable governing body of such Hamm Entity) equal to or greater than $5
million at the time of the acquisition; provided, the Partnership has been
offered the opportunity to purchase the Subject Assets in accordance with
Section 2.3 and the Partnership (with the concurrence of the Conflicts
Committee) has elected not to purchase the Subject Assets; and

 

(h)                                 the ownership and/or operation of any
Subject Assets constructed by a Hamm Entity after the Closing Date with a
Construction Cost (as determined in good faith by the board of directors or
other comparable governing body of such Hamm Entity) equal to or greater than $5
million at the time of completion of construction that the Partnership has been
offered the opportunity to purchase in accordance with Section 2.3 and the
Partnership (with the concurrence of the Conflicts Committee) has elected not to
purchase.

 

2.3                               Procedures.

 

(a)                                  If a Hamm Entity becomes aware of an
opportunity to acquire Subject Assets with a fair market value (as determined in
good faith by the board of directors or other comparable governing body of such
Hamm Entity) equal to or greater than $5 million that it is interested in
pursuing, then, subject to Section 2.3(b), as soon as practicable thereafter,
such Hamm Entity shall notify the General Partner, in writing, of such
opportunity and deliver to the General Partner all information prepared by or on
behalf of such Hamm Entity relating to such opportunity.  As soon as
practicable, but in any event within 30 days after receipt of such written
notification and information, the General Partner, on behalf of the Partnership,
shall notify the Hamm Entity, in writing,  that either (i) the General Partner,
on behalf of the Partnership, has elected (with the concurrence of the Conflicts
Committee) not to cause a Partnership Group Member to pursue the opportunity to
purchase the Subject Assets, or (ii) the General Partner, on behalf of the
Partnership, has elected (with the concurrence of the Conflicts Committee) to
cause a Partnership Group Member to pursue the opportunity to purchase the
Subject Assets.  If, at any time, the General Partner abandons such opportunity
with the approval of the Conflicts Committee (as evidenced in writing by the
General Partner following the

 

5

--------------------------------------------------------------------------------


 

request of the Hamm Entity), the Hamm Entity may pursue such opportunity.  Any
Subject Assets that are permitted to be acquired by a Hamm Entity must be so
acquired (i) within 12 months of the later to occur of (A) the date that the
Hamm Entity becomes able to pursue such acquisition in accordance with the
provisions of this Section 2.3(a), and (B) the date upon which all required
governmental approvals to consummate such acquisition have been obtained, and
(ii) on terms not more favorable in any material respect to the Hamm Entity than
were offered to the Partnership.  If either of these conditions are not
satisfied, the opportunity must be reoffered to the Partnership in accordance
with this Section 2.3(a).

 

(b)                                 Notwithstanding Section 2.3(a), in the event
that a Hamm Entity becomes aware of an opportunity to make an acquisition that
includes both Subject Assets and assets that are not Subject Assets and the
Subject Assets have a fair market value (as determined in good faith by the
board of directors or other comparable governing body of such Hamm Entity) equal
to or greater than $5 million but comprise less than half of the fair market
value (as determined in good faith by the board of directors or other comparable
governing body of such Hamm Entity) of the total assets being considered for
acquisition, then the Hamm Entity may make such acquisition without first
offering the opportunity to the Partnership as long as it complies with the
following procedures:

 

(i)                                     Within 90 days after the consummation of
such an acquisition, the Hamm Entity shall notify the General Partner in writing
of such acquisition and offer the Partnership Group the opportunity to purchase
such Subject Assets in accordance with this Section 2.3(b) (the “Offer”).  The
Offer shall set forth the terms relating to the purchase of the Subject Assets
and, if any Hamm Entity desires to utilize the Subject Assets, the Offer will
also include the commercially reasonable terms on which the Partnership Group
will provide services to the Hamm Entity to enable the Hamm Entity to utilize
the Subject Assets.  As soon as practicable, but in any event within 30 days
after receipt of such written notification, the General Partner shall notify the
Hamm Entity in writing that either (x) the General Partner, on behalf of the
Partnership, has elected (with the concurrence of the Conflicts Committee) not
to cause a Partnership Group Member to purchase the Subject Assets, in which
event the Hamm Entity shall be forever free to continue to own or operate such
Subject Assets, or (y) the General Partner, on behalf of the Partnership, has
elected (with the concurrence of the Conflicts Committee) to cause a Partnership
Group Member to purchase the Subject Assets, in which event the following
procedures shall apply.

 

(ii)                                  If the Hamm Entity and the General Partner
(with the concurrence of the Conflicts Committee) within 60 days after receipt
by the General Partner of the Offer are able to agree on the fair market value
of the Subject Assets that are subject to the Offer and the other terms of the
Offer including, without limitation, the terms, if any, on which the Partnership
Group will provide services to the Hamm Entity to enable it to utilize the
Subject Assets, a Partnership Group Member shall purchase the Subject Assets for
the agreed

 

6

--------------------------------------------------------------------------------


 

upon fair market value as soon as commercially practicable after such agreement
has been reached and, if applicable, enter into an agreement with the Hamm
Entity to provide services in a manner consistent with the Offer.

 

(iii)                               If the Hamm Entity and the General Partner
(with the concurrence of the Conflicts Committee) are unable to agree within 60
days after receipt by the General Partner of the Offer on the fair market value
of the Subject Assets that are subject to the Offer or the other terms of the
Offer including, if applicable, the terms on which the Partnership Group will
provide services to the Hamm Entity to enable it to utilize the Subject Assets,
the Hamm Entity and the General Partner will engage a mutually agreed upon
investment banking firm to determine the fair market value of the Subject Assets
and/or the other terms on which the General Partner and the Hamm Entity are
unable to agree.  Such investment banking firm will determine the fair market
value of the Subject Assets and/or the other terms on which the General Partner
and the Hamm Entity are unable to agree within 30 days of its engagement and
furnish the Hamm Entity and the General Partner its determination.  The fees of
the investment banking firm will be split equally between the Hamm Entity and
the Partnership Group.  Once the investment banking firm has submitted its
determination of the fair market value of the Subject Assets and/or the other
terms on which the Partnership Group and the Hamm Entity are unable to agree,
the General Partner will have the right, but not the obligation, subject to the
approval of the Conflicts Committee, to cause a Partnership Group Member to
purchase the Subject Assets pursuant to the Offer as modified by the
determination of the investment banking firm.  The Partnership Group Member will
provide written notice of its decision to the Hamm Entity within 30 days after
the investment banking firm has submitted its determination.  Failure to provide
such notice within such 30-day period shall be deemed to constitute a decision
not to purchase the Subject Assets.  If the General Partner elects to cause a
Partnership Group Member to purchase the Subject Assets, then the Partnership
Group Member shall purchase the Subject Assets pursuant to the Offer as modified
by the determination of the investment banking firm as soon as commercially
practicable after such determination and, if applicable, enter into an agreement
with the Hamm Entity to provide services in a manner consistent with the Offer,
as modified by the determination of the investment banking firm, if applicable.

 

(c)                                  In the event that a Hamm Entity desires to
construct Subject Assets with an estimated Construction Cost (as determined in
good faith by the board of directors or other comparable governing body of such
Hamm Entity) equal to or greater than $5 million, then the Hamm Entity may
construct such Subject Assets as long as it complies with the following
procedures:

 

(i)                                     Within 90 days after the completion of
construction by a Hamm Entity of the Subject Assets, the Hamm Entity shall
notify the General Partner in writing of such construction and offer the
Partnership Group the opportunity to purchase such Subject Assets in accordance
with this Section 2.3(c) (the “Construction Offer”).  The Construction Offer
shall set forth the

 

7

--------------------------------------------------------------------------------


 

Hamm Entities’ good faith estimate of the actual Construction Cost for the
Subject Assets incurred by the Hamm Entities (the “Actual Construction Cost”),
which shall constitute the proposed purchase price for the Subject Assets,
together with the other proposed terms relating to the purchase of the Subject
Assets, and, if any Hamm Entity desires to utilize the Subject Assets, the
Construction Offer will also include the commercially reasonable terms on which
the Partnership Group will provide services to the Hamm Entity to enable the
Hamm Entity to utilize the Subject Assets.  As soon as practicable, but in any
event within 30 days after receipt of such written notification, the General
Partner shall notify the Hamm Entity in writing that either (x) the General
Partner, on behalf of the Partnership, has elected (with the concurrence of the
Conflicts Committee) not to cause a Partnership Group Member to purchase the
Subject Assets, in which event the Hamm Entity shall be forever free to continue
to own or operate such Subject Assets, or (y) the General Partner, on behalf of
the Partnership, has elected (with the concurrence of the Conflicts Committee)
to cause a Partnership Group Member to purchase the Subject Assets, in which
event the following procedures shall apply.

 

(ii)                                  If the Hamm Entity and the General Partner
(with the concurrence of the Conflicts Committee) within 60 days after receipt
by the General Partner of the Construction Offer are able to agree on the Actual
Construction Cost of the Subject Assets that are subject to the Construction
Offer and the other terms (“Other Terms”) of the Construction Offer including,
without limitation, the terms, if any, on which the Partnership Group will
provide services to the Hamm Entity to enable it to utilize the Subject Assets,
a Partnership Group Member shall purchase the Subject Assets for the agreed upon
Actual Construction Cost as soon as commercially practicable after such
agreement has been reached and, if applicable, enter into an agreement with the
Hamm Entity to provide services in a manner consistent with the Construction
Offer.

 

(iii)                               If the Hamm Entity and the General Partner
(with the concurrence of the Conflicts Committee) are unable to agree within 60
days after receipt by the General Partner of the Construction Offer on the
Actual Construction Cost of the Subject Assets that are subject to the
Construction Offer, the Hamm Entity and the General Partner will engage a
mutually agreed upon nationally recognized accounting firm, other than any such
accounting firm that has served as either Person’s independent auditors within
the past three years, to determine the Actual Construction Cost of the Subject
Assets.  Such accounting firm will determine the Actual Construction Cost of the
Subject Assets within 30 days of its engagement and furnish the Hamm Entity and
the General Partner its determination, which determination shall be a final and
binding determination of the Actual Construction Cost.  The fees of the
accounting firm will be split equally between the Hamm Entity and the
Partnership Group.

 

(iv)                              If the Hamm Entity and the General Partner are
unable to agree within 60 days after receipt by the General Partner of the
Construction Offer on all of the Other Terms, the Hamm Entity and the General
Partner will

 

8

--------------------------------------------------------------------------------


 

obtain a good faith proposal from a mutually agreed upon third party engaged in
the business to which such Other Terms relate in order to determine the Other
Terms on which the General Partner and the Hamm Entity are unable to agree. 
Such third party will submit a good faith proposal regarding the Other Terms on
which the General Partner and the Hamm Entity are unable to agree within 30 days
of its engagement and furnish the Hamm Entity and the General Partner its
proposal, which determination shall be a final and binding determination of the
Other Terms.  The fees of the third party will be split equally between the Hamm
Entity and the Partnership Group.

 

(v)                                 Once the Actual Construction Cost and the
Other Terms have been finally determined pursuant to clauses (ii), (iii) or (iv)
above, the General Partner will have the right, but not the obligation, subject
to the approval of the Conflicts Committee, to cause a Partnership Group Member
to purchase the Subject Assets pursuant to the Construction Offer as modified by
the determination of the accounting firm and/or the third party submitting a
proposal, as applicable.  The Partnership Group Member will provide written
notice of its decision to the Hamm Entity within 30 days after the later of the
date on which the accounting firm and/or the third party submitting a proposal,
as applicable, has submitted its determination.  Failure to provide such notice
within such 30-day period shall be deemed to constitute a decision not to
purchase the Subject Assets.  If the General Partner elects to cause a
Partnership Group Member to purchase the Subject Assets, then the Partnership
Group Member shall purchase the Subject Assets pursuant to the Construction
Offer as modified by the determination of the accounting firm and/or the third
party submitting a proposal as soon as commercially practicable after such
determination and, if applicable, enter into an agreement with the Hamm Entity
to provide services in a manner consistent with the Construction Offer, as
modified by the determination of the third party submitting a proposal, if
applicable.

 

2.4                               Scope of Prohibition.  Except as provided in
this Article II and the Partnership Agreement, each Hamm Entity shall be free to
engage in any business activity, including those that may be in direct
competition with any Partnership Group Member.

 

2.5                               Enforcement.  Each Hamm Party agrees and
acknowledges that the Partnership Group does not have an adequate remedy at law
for the breach by the Hamm Entities of the covenants and agreements set forth in
this Article II, and that any breach by any of the Hamm Entities of the
covenants and agreements set forth in this Article II would result in
irreparable injury to the Partnership Group.  Each Hamm Party further agrees and
acknowledges that any Partnership Group Member may, in addition to the other
remedies which may be available to the Partnership Group, file a suit in equity
to enjoin any of the Hamm Entities from such breach, and consents to the
issuance of injunctive relief under this Agreement.

 

2.6                               Termination.  This Article II shall terminate
on the first to occur of the following:  (i) the first day on which no Hamm
Control Person nor any combination of Hamm Control Persons controls the
Partnership, (ii) the death of Harold Hamm and (iii) the fifth anniversary of
the date of this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III
Indemnification

 

3.1                               Continental Gas and Hiland Indemnification. 
Continental Resources, Hiland and Continental Holdings shall jointly and
severally indemnify, defend and hold harmless the Partnership Group from and
against any losses, damages, liabilities, claims, demands, causes of action,
judgments, settlements, fines, penalties, costs and expenses (including, without
limitation, court costs and reasonable attorney’s and expert fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Partnership Group by reason of or arising out of all federal,
state and local income tax liabilities attributable to the operation of the
Assets prior to the Closing Date, including any such income tax liabilities that
may result from the consummation of the formation transactions contemplated by
the Contribution Agreement.

 

3.2                               Continental Resources Indemnification. 
Continental Resources shall indemnify, defend and hold harmless the Partnership
Group from and against any losses, damages, liabilities, claims, demands, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, court costs and reasonable attorney’s and
expert’s fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by the Partnership Group by reason of or
arising out of Continental Gas’ ownership, operation or distribution of the
properties and assets (and related rights and obligations) distributed by
Continental Gas to Continental Resources in 2004.

 

3.3                               Indemnification Procedures.

 

(a)                                  The Indemnified Party agrees that promptly
after it becomes aware of facts giving rise to a claim for indemnification under
this Article III, it will provide notice thereof in writing to the applicable
Indemnifying Party, specifying the nature of and specific basis for such claim.

 

(b)                                 The Indemnifying Party or Indemnifying
Parties shall have the right to control at its sole cost and expense all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Article III, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(with the concurrence of the Conflicts Committee) unless it includes a full
release of the Indemnified Party from such matter or issues, as the case may be.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with each Indemnifying Party, with respect to all aspects of the defense
of any claims covered by the indemnification under this Article III, including,
without limitation, the prompt furnishing to each Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to each Indemnifying Party of
any files, records or other information of the Indemnified Party

 

10

--------------------------------------------------------------------------------


 

that any Indemnifying Party reasonably considers relevant to such defense and
the making available to each Indemnifying Party of any employees of the
Indemnified Party; provided, however, that in connection therewith each
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 3.3  In no event
shall the obligation of the Indemnified Party to cooperate with each
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article III; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense.  The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.

 

(d)                                 In determining the amount of any loss, cost,
damage or expense for which the Indemnified Party is entitled to indemnification
under this Agreement, the gross amount of the indemnification will be reduced by
(i) any insurance proceeds realized by the Indemnified Party, and such
correlative insurance benefit shall be net of any incremental insurance premiums
that become due and payable by the Indemnified Party as a result of such claim
and (ii) all amounts recovered by the Indemnified Party under contractual
indemnities from third Persons.

 

(e)                                  The date on which notification of a claim
for indemnification is received by the Indemnifying Party shall determine
whether such claim is timely made.

 

(f)                                    In no event shall any Indemnified Party
be permitted to make any claim under Section 3.2 unless the Indemnified Party
provides notice of such claim to the Indemnifying Party on or before the fifth
anniversary of the date of this Agreement.

 

ARTICLE IV
General and Administrative Expenses

 

For a period of two years from the Closing Date, Continental Resources shall
continue to  provide the Partnership Group the general and administrative
services that Continental Resources has provided to Continental Gas and Hiland
since January 1, 2004, including but not limited to the general and
administrative services listed in Schedule II to this Agreement (the
“Services”).  Continental Resources shall exercise at least the same degree of
care, skill and prudence in providing the services as customarily exercised by
it for its own operations.  In consideration for the providing of the Services,
the Partnership will pay Continental Resources a fee equal to the lesser of (i)
Continental Resources’ actual cost of providing the Services and (ii) $50,000,
payable annually.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V
Purchase Option

 

5.1                               Option to Purchase the Bakken Gathering System
by the Partnership Group.

 

(a)                                  Hiland hereby grants to the Partnership
Group the unconditional right and exclusive option for a period of two years
from the Closing Date to purchase for fair market value at the time of purchase
(in accordance with Section 5.2) all of Hiland’s right, title and interest in,
to and under the Bakken Gathering System.

 

(b)                                 The Parties acknowledge that any potential
transfer of the Bakken Gathering System pursuant to this Article V is subject to
obtaining any and all required written consents of governmental authorities.

 

(c)                                  Hiland hereby (i) represents and warrants
that there are no rights of first refusal to purchase the Bakken Gathering
System; and (ii) covenants and agrees that, subject to Section 5.2(c), Hiland
will not transfer or grant any right or option to purchase the Bakken Gathering
System, other than to a Partnership Group Member, during a period of two years
from the Closing Date.

 

5.2                               Procedures.

 

(a)                                  If a Partnership Group Member decides to
exercise the option to purchase the Bakken Gathering System, it will provide
written notice to Hiland stating its intention to exercise the option to
purchase the Bakken Gathering System.  Within 30 days following receipt of such
notice by Hiland, Hiland shall propose to the Partnership Group Member, in
writing, a fair market value for the Bakken Gathering System, taking into
account the terms of sale contained herein.  The decision to purchase the Bakken
Gathering System, the fair market value to be paid for the Bakken Gathering
System and the other terms of the purchase shall be approved by the Conflicts
Committee.  If the Partnership Group Member and Hiland are unable to agree on
the fair market value of the Bakken Gathering System within 30 days after the
Partnership Group Member’s receipt of Hiland’s proposal, the Partnership Group
Member and Hiland will engage a mutually-agreed-upon investment banking firm to
determine the fair market value of the Bakken Gathering System.  Such investment
banking firm will determine the fair market value of the Bakken Gathering System
within 30 days of its engagement and furnish Hiland and the General Partner its
determination.  The fees of the investment banking firm will be split equally
between Hiland and the Partnership Group.  Once the investment banking firm
submits its determination of the fair market value of the Bakken Gathering
System, the Partnership Group Member will have the right, but not the
obligation, subject to the approval of the Conflicts Committee, to purchase the
Bakken Gathering System on the terms as modified by the determination of the
investment banking firm.  The Partnership Group Member will provide written
notice of its decision to Hiland within 30 days after the investment banking
firm has submitted its determination.  Failure to provide such notice within
such 30-day period shall be deemed to constitute a decision not to purchase the
Bakken Gathering System.

 

12

--------------------------------------------------------------------------------


 

(b)                                 If a Partnership Group Member chooses to
exercise its option to purchase the Bakken Gathering System under
Section 5.2(a), this Agreement shall become a contract of sale and purchase for
the Bakken Gathering System pursuant to which Hiland shall be obligated to sell
the Bakken Gathering System to the Partnership Group Member and the Partnership
Group Member shall be obligated to purchase the Bakken Gathering System from
Hiland.  The terms of the purchase and sale agreement, unless otherwise agreed
to by the Partnership Group Member (with the consent of the Conflicts Committee)
and Hiland, will consist of the following:

 

(i)                                     the Partnership Group Member will
deliver a cash purchase price (unless the Partnership Group Member and Hiland
agree that the consideration will be paid by means of Units or an
interest-bearing promissory note);

 

(ii)                                  Hiland will represent that it has good and
indefeasible title to the Bakken Gathering System, subject to all recorded and
unrecorded matters and all physical conditions and other matters in existence on
the closing date for the purchase of the Bakken Gathering System, plus any other
such matters as the Partnership Group Member may approve, which approval will
not be unreasonably withheld.  If the Partnership Group Member desires to obtain
any title insurance with respect to the Bakken Gathering System, the full cost
and expense of obtaining the same (including but not limited to the cost of
title examination, document duplication and policy premium) shall be borne by
the Partnership Group Member;

 

(iii)                               Hiland will grant to the Partnership Group
Member the right, exercisable at the Partnership Group Member’s risk and
expense, to make such surveys, tests and inspections of the Bakken Gathering
System as the Partnership Group Member may deem desirable, so long as such
surveys, tests or inspections do not damage the Bakken Gathering System or
interfere in any material respect with the activities of Hiland thereon and so
long as the Partnership Group Member has furnished Hiland with evidence that
adequate liability insurance is in full force and effect;

 

(iv)                              the Partnership Group Member will have the
right to terminate its obligation to purchase the Bakken Gathering System under
this Section 5.2(b) if Hiland is not able to make the representations
contemplated by Section 5.2(b)(ii) as of the closing date or if the results of
any searches, surveys, tests or inspections conducted pursuant to
Section 5.2(b)(ii) or (iii) above are, in the reasonable opinion of the
Partnership Group Member, unsatisfactory;

 

(v)                                 the closing date for the purchase of the
Bakken Gathering System shall occur no later than 90 days following receipt by
Hiland of written notice by the Partnership Group Member of its intention to
exercise its option to purchase the Bakken Gathering System pursuant to
Section 5.2(a);

 

13

--------------------------------------------------------------------------------


 

(vi)                              Hiland shall execute, have acknowledged and
deliver to the Partnership Group Member a special warranty deed, assignment of
easement, or comparable document, as appropriate, in the applicable
jurisdiction, on the closing date for the purchase of the Bakken Gathering
System constituting a real property interest conveying the Bakken Gathering
System unto the Partnership Group Member free and clear of all encumbrances
created by Hiland other than those set forth in Section 5.2(b)(ii) above;

 

(vii)                           the sale of the Bakken Gathering System shall be
made on an “as is,” “where is” and “with all faults” basis, and the instruments
conveying the Bakken Gathering System shall contain appropriate disclaimers;

 

(viii)                        neither Hiland nor the applicable Partnership
Group Member shall have any obligation to sell or buy the Bakken Gathering
System if any of the material consents referred to in Section 5.1(b) have not
been obtained; and

 

(ix)                                Hiland and the Partnership Group shall
cooperate in good faith and use commercially reasonable efforts to obtain all
necessary governmental and other third Person approvals, waivers and consents
required for the closing.  Any such closing shall be delayed, to the extent
required, until the third Business Day following the expiration of any required
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

(c)                                  If a Partnership Group Member chooses or is
deemed to have chosen not to exercise its option to purchase the Bakken
Gathering System at the price determined by the investment banking firm under
Section 5.2(a), all future rights to purchase the Bakken Gathering System by the
Partnership Group will be extinguished.

 

ARTICLE VI

 

Miscellaneous

 

6.1                               Choice of Law; Submission to Jurisdiction. 
This Agreement shall be subject to and governed by the laws of the State of
Oklahoma, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state. 
Each Party hereby submits to the jurisdiction of the state and federal courts in
the State of Oklahoma and to venue in Enid, Oklahoma.

 

6.2                               Notice.  All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postpaid, and registered or certified
with return receipt requested or by delivering such notice in person or by
telecopier or telegram to such Party.  Notice given by personal delivery or mail
shall be effective upon actual receipt.  Notice given by telegram or telecopier
shall be effective upon actual receipt if received during the recipient’s normal
business hours or at the beginning of the recipient’s next business day after
receipt if not received during the recipient’s normal business hours.  All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below

 

14

--------------------------------------------------------------------------------


 

such Party’s signature to this Agreement or at such other address as such Party
may stipulate to the other Parties in the manner provided in this Section 6.2.

 

if to Harold Hamm or the Hamm Entities (other than Continental Resources):

 

c/o Continental Resources, Inc.

302 North Independence, Suite 1400
Enid, Oklahoma 73702

Attention: Mr. Harold Hamm

 

if to Continental Resources:

 

Continental Resources, Inc.

302 North Independence, Suite 1400
Enid, Oklahoma 73702

Attention: Mr. Harold Hamm

 

if to the Partnership Entities:

Hiland Partners, LP

205 West Maple, Suite 110

Enid, Oklahoma 73701

Attention: Mr. Randy Moeder

 

6.3                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

 

6.4                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto; provided, however, that the Partnership may not, without the
prior approval of the Conflicts Committee, agree to any amendment or
modification of this Agreement that, in the reasonable discretion of the General
Partner, will adversely affect the holders of Common Units.  Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

 

6.5                               Assignment.  No Party shall have the right to
assign any of its rights or obligations under this Agreement without the consent
of the other Parties hereto.

 

6.6                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

6.7                               Severability.  If any provision of this
Agreement shall be held invalid or unenforceable by a court or regulatory body
of competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

15

--------------------------------------------------------------------------------


 

6.8                               Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

6.9                               Rights of Limited Partners.  The provisions of
this Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

6.10                        Successors.  This Agreement shall bind and inure to
the benefit of the Parties and to their respective successors and assigns.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

CONTINENTAL RESOURCES, INC.

 

 

 

 

 

By:

 /s/ HAROLD HAMM

 

 

Harold Hamm

 

 

Chief Executive Officer

 

 

 

 

 

 

 

HILAND PARTNERS, LLC

 

 

 

 

 

 

 

By:

 /s/ RANDY MOEDER

 

 

Randy Moeder

 

 

Manager

 

 

 

 

 

 

 

HILAND PARTNERS GP, LLC

 

 

 

 

 

 

 

By:

 /s/ RANDY MOEDER

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

CONTINENTAL GAS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 /s/ HAROLD HAMM

 

 

Harold Hamm

 

 

 

 

 

 

 

HILAND PARTNERS, LP

 

 

 

 

By:

Hiland Partners GP, LLC

 

 

 

 

 

 

 

By:

 /s/ RANDY MOEDER

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

 /s/ HAROLD HAMM

 

HAROLD HAMM

 

 

[Signature Page to the Omnibus Agreement]

 

--------------------------------------------------------------------------------


 